Title: From James Madison to Dolley Madison, 28 October 1805
From: Madison, James
To: Madison, Dolley


          
            My dearest,
            Washington Octr. 28. 1805
          
          I reached the end of my journey on Saturday Evening; without accident and in good health. I found your friends here all well. Payne arrived about an hour after I did. I inclose a letter from him, with several others. During my halt at Baltimore, I made two efforts to see Bishop Carroll, but without success. Genl. Smith had not returned to Town from his Country Seat. I could do nothing therefore towards getting a birth for Payne in the seminary of Mr. Dubourg. I have lost no time however in making an attempt for the purpose, by a request which is gone in a letter to Bishop Carroll, and if his answer authorizes me, I shall take immediate steps for preventing any further loss of time. Docr. Willis has signified to Gooch that he wishes if we should not load the waggon ourselves on its return from Washington, to provide a conveyance for some of his furniture, and will with that view contribute a pair of Horses to the Team. May I not assent to this arrangement, without inconvenience to our own plans? Let me know as soon as possible. The Yellow Woman of Docr W. has applied to me for a passage in the Waggon, and I have given her to understand that there would probably be no objection to it. Docr. & Miss Park had before my arrival gone to Alexa. They are to return hither tomorrow. I hope you did not fail to execute my commission as to Miss P. I had the pleasure of dining yesterday with Cousin Isaac at the Presidents, and can venture to say that——.
          Present my best respects to Dr. Physic, and let me know that I shall soon have you with me, which is most anxiously desired by your ever affectionate
          
            J. Madison
          
          
            This is the first mail that has been closed since my arrival.
          
        